     Case 1:20-cv-00227-DAD-JLT Document 13 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
      KEVIN WILLIAM ROST, JR.,                              NO. 1:20-cv-0227 NONE JLT (PC)
11

12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DISMISS CASE
13           v.                                          FOR FAILURE TO EXHAUST
                                                         ADMINISTRATIVE REMEDIES
14    KINGS COUNTY JAIL, et al.,

15                       Defendants.                        (Doc. No. 12)

16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 29, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that plaintiff’s complaint be dismissed due to his failure to exhaust administrative

23   remedies prior to filing suit as required. (Doc. No. 12.) The findings and recommendations were

24   served on plaintiff and contained notice to plaintiff that any objections to the findings and

25   recommendations were to be filed within fourteen days. Plaintiff failed to file objections and the

26   time in which to do so has passed.

27          The court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY


                                                        1
     Case 1:20-cv-00227-DAD-JLT Document 13 Filed 10/26/20 Page 2 of 2


 1   ORDERED that:

 2           1. The findings and recommendations filed July 29, 2020 (Doc. No. 12), are adopted in

 3   full;

 4           2. This action is dismissed without prejudice to refiling it due to plaintiff’s failure to

 5   exhaust administrative remedies prior to filing suit; and

 6           3. The Clerk of Court is directed to assign a district judge to this case for the purpose of

 7   closing the case and then to CLOSE THIS CASE.

 8   IT IS SO ORDERED.
 9
         Dated:    October 23, 2020
10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                        2
